*108SENTENCIA
El matrimonio compuesto por el Dr. Natalio Izquierdo y la Sra. Vivian Amieiro presentó una queja ante este Tribunal contra el abogado notario Andrés J. Colberg Trigo, en la que expuso que éste, alegadamente, no los asesoró de forma adecuada —actuando como notario en la compra que hicieron de una propiedad sita en Miramar, San Juan, Puerto Rico— al no advertirles que dicha propiedad estaba contaminada con asbesto y plomo.
Contestada la queja por el licenciado Colberg Trigo —contestación en la que éste alegó haber cumplido en dicho otorgamiento con todo lo exigido por la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.), y por el Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV— referimos el asunto a la Oficina del Procurador General de Puerto Rico.
En el informe que presentara el Procurador General, dicho funcionario concluyó que el licenciado Colberg Trigo había incumplido, en específico, con las disposiciones de la Ley Federal para la Reducción de los Riesgos Provocados por la Pintura a Base de Plomo en Viviendas Residenciales de 1992 (42 U.S.C.A. see. 4851 et seq.), al no hacer a los otorgantes las advertencias que la referida pieza legislativa requiere que contenga todo contrato de compraventa de una propiedad construida antes de 1978. Ello no obstante, el Procurador General recomendó que la norma que a esos efectos tuviera a bien establecer el Tribunal fuera de carácter prospectivo, razón por la cual recomendaba el archivo de la queja presentada contra el licenciado Colberg Trigo.
Estando en posición de resolver la controversia planteada, así procedemos a hacerlo sin ulterior trámite.
*109I
Examinada la queja presentada, el Informe del Procurador General de Puerto Rico y los argumentos planteados en su comparecencia por el Ledo. Andrés J. Colberg Trigo, estimamos procedente ordenar el archivo y sobreseimiento de la queja presentada contra el mencionado abogadonotario por el matrimonio Izquierdo-Amieiro.
Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del TribunalSupremo